Citation Nr: 1716878	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 23, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.   He was awarded, in part, the Combat Infantryman's Badge (CIB). 

This appeal came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective May 23, 2008.  The Veteran appealed the RO's assignment of an initial 30 percent rating to the service-connected PTSD to the Board.  By a May 2013 rating decision, the RO increased the initial disability rating assigned to the service-connected PTSD to 70 percent, effective April 23, 2012.  

In an August 2013 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012 and an initial disability rating in excess of 70 percent for PTSD from April 23, 2012.  The Board also denied an earlier effective date for the grant of service connection for PTSD, and remanded the claim of entitlement to a TDIU rating to the Agency of Original Jurisdiction (AOJ) for additional development. 

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court vacated that part of the Board's decision, wherein it denied an initial disability rating in excess of 30 percent for PTSD for the period prior to April 23, 2012, pursuant to a Joint Motion for Remand (JMR).  The Veteran did not appeal that part of the Board's decision that denied an initial disability rating in excess of 70 percent for PTSD for the period from April 23, 2012.

In a May 2014 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012.  The Veteran appealed the Board's May 2014 decision to the Court.  In a June 2015 Order, the Court vacated the Board's decision pursuant to a JMR.

In an August 2015 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD for the period prior to April 23, 2012.  The Veteran appealed the Board's August 2015 decision to the Court.  In a November 2016 Memorandum Decision, the Court determined that the Board had failed to provide an adequate statement of reasons or bases to support its denial of an initial rating in excess of 30 percent for PTSD for the period prior to April 23, 2012, vacated the Board's August 2015 decision and remanded the matter to the Board for action consistent with its decision.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  A will notify the appellant if additional action is required on his part.


FINDING OF FACT

For the period prior to April 23, 2012, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships but without evidence of total occupational and social impairment.


CONCLUSION OF LAW

For the period prior to April 23, 2012 and resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 70 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed the propriety of the assigned initial rating for the award of service connection for PTSD in connection with the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and the initial rating was assigned in the rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initial rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Finally, neither the Veteran nor his representative have raised any arguments or concerns regarding the notice provided.  Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015). 
Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA treatment records.  Further, the Veteran submitted treatment records from private facilities, as well as his own statements in support of his claim. 

VA examinations with respect to the prescribed period for the initial rating issue on appeal were also obtained in August 2008 and April 2012.  38 C.F.R. § 3.159(c)(4). To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the initial rating claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion relative to the initial rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the initial evaluation claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veteran seeks an initial disability rating in excess of 30 percent for PTSD for the period prior to April 23, 2012.  After a brief discussion of the laws and regulations governing initial and increased rating claims and psychiatric disabilities, the Board will analyze the merits of the claim. 

i. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 
Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

ii. Psychiatric rating criteria

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

iii. Analysis

The Veteran seeks a disability rating in excess of 30 percent for his PTSD for the period prior to April 23, 2012.  He maintains that symptoms of his PTSD have caused significant social and industrial impairment in his ability to maintain full-time employment; thus, he asserts that a higher rating is warranted.

As noted in the Introduction, by an October 2008 rating decision, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective May 23, 2008.  By a May 2013 rating decision, the RO assigned an initial 70 percent rating to the service-connected PTSD, effective April 23, 2012.  The only issue that has developed for appellate consideration before the Board at this time is the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD for the period prior to April 23, 2012. 

The Board finds that in affording the Veteran all reasonable doubt in his favor, an increased initial 70 percent disability rating is warranted for the service-connected PTSD for the period prior to April 23, 2012.  During this period, the Veteran exhibited significant social impairment, primarily manifested by problems with impaired impulse control and difficulty with authority, that adversely affected his ability to secure and maintain full-time employment.  Although an August 2008 VA examiner described the Veteran's PTSD symptoms as mild, this examination report is internally inconsistent.  For example, the VA examiner concluded that the Veteran's psychiatric symptoms were not severe enough to interfere with social and occupational functioning or to require continuous medication--criteria commensurate with an initial 10 percent rating under the schedular criteria for rating psychiatric disabilities.  Yet, that same examination report also contains evidence that the Veteran reported having had problems with his co-workers in that he became easily irritated and agitated, and that these symptoms had existed for one (1) month previous to that examination.  The Veteran also reported having obsessional rituals that had interfered with people and outbursts of anger.  (See August 2008 VA QTC Psychiatric examination report).  An April 2012 VA examiner also uniformly concluded that the Veteran's PTSD symptoms, such as outbursts of anger and impaired impulse control, had been present for at least one (1) month, and that these symptoms had caused clinically significant (italics added for emphasis) distress or impairment in social, occupational or other important areas of functioning.  (See April 2012 VA PTSD Disability Benefits Questionnaire (DBQ) report). 

In view of the foregoing, the Board finds that the Veteran's symptoms associated with his service-connected PTSD are sufficient to warrant an initial 70 percent disability rating in light of occupational impairment and work deficiencies and significant social impairment for the period prior to April 23, 2012.  

The Board has considered whether the assignment of the next higher rating of 100 percent is warranted for the period prior to April 23, 2012.  However, the evidence does not indicate that the Veteran suffers significantly from any of the symptoms that may be associated with total occupational and social impairment, nor does he demonstrate other symptoms of such frequency, severity and duration that they meet or approximate the listed criteria.  While the Veteran has exhibited impaired impulse control, as noted above, he remained employed, albeit not full-time, and would, at times, socialize.  (See August 2008 VA QTC Psychiatric examination report).  The Veteran has not exhibited any of the other objective symptoms that may be associated with the symptoms listed in the criteria for a 100 percent evaluation.  Specifically, there is no evidence of the Veteran exhibiting behavior of having a distorted view of reality, such as:  persistent delusions or hallucinations; gross impairment in thought processes or communication; inability to maintain minimal personal hygiene; disorientation to time, place, or own person; and is otherwise not shown to be a danger to himself or others.  Rather, in view of his ability to engage in behavior acceptable to maintain employment, albeit not full-time, and at least minimal activities of daily living, the Veteran is far more appropriately evaluated at the 70 percent rate for the period prior to April 23, 2012.  Thus, an increased initial 100 percent disability rating for the service-connected PTSD is not warranted for the period prior to April 23, 2012. 

In closing, the Board find that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

For the period prior to April 23, 2012, an initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Board finds that prior to further appellate review of the claim of entitlement to a TDIU rating on appeal, additional substantive development, as discussed below, is required.  

The Veteran seeks entitlement to a TDIU rating.  The TDIU claim was last adjudicated in April 2017.  Nevertheless, this issue remains before the Board as it is raised as a part of the initial rating matter on appeal.

A TDIU claim is part of an increased rating claim when it is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that his PTSD symptoms render him unable to maintain full-time employment.  Thus, a TDIU rating has been raised in the instant appeal pursuant to Rice.

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). 

In view of the Board's award of an initial 70 percent rating for the service-connected PTSD in the analysis above, the Veteran is eligible on a schedular basis for TDIU consideration for the period prior to and from April 23, 2012. 

In support of his claim, the Veteran submitted VA Form 21-8940, Veterans Application for Increased Compensation Based on Unempolyability, reflecting that he had completed one year of college education and that his work experience was as an estimator.  He reported that he had not worked full-time since October 2005, and that he had remained employed on a part-time/as-needed basis.  On VA Form 21-4192, Request for Employment Information in a Claim for Disability Benefits, dated in November 2013, the Veteran's employer indicated that the Veteran had last worked on an as-needed/part-time basis in September 2013 as a construction cost estimator and that his hours had varied. 

In January 2017, a VA examiner noted that the Veteran had worked full-time as a construction estimator until 2005 and that he had remained employed on a part-time basis.  Thus, according to the examiner and taking the Veteran's education, work history and management employee relations into consideration, he did not require special assistance from others to obtain or perform work; was able to understand, remember and perform both simple and complex tasks; could sustain attention for two-hour intervals; was able to work eight-hour shifts with normal breaks; and, had adequate insight/awareness that was required to follow safety precautions, avoid hazardous situations, make decisions, and work independently at off-site locations as needed.  However, according to the examiner, the Veteran's frustration, tolerance, irritability, and emotional reactivity with angry verbal outbursts had had a negative impact on his interpersonal and professional relationships.  Thus, the January 2017 VA examiner recommended that the Veteran work in settings that offered routine and limited social demands and proximity to others.  (See January 2017 VA PTSD opinion). 

The Board notes that TDIU is not warranted when the Veteran is employed beyond marginal employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States. Department of Commerce as the poverty threshold for a family unit.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

It is unclear from the record whether the Veteran's employment on an as-needed/part-time basis since October 2005 is more than marginal.  As such, on remand, the AOJ should seek clarification from the Veteran in this regard prior to further appellate review of the claim for a TDIU rating.  In addition, the AOJ is requested to obtain comment on functional impairment caused solely by the service-connected disabilities relative to his ability to obtain and maintain substantially gainful employment.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Send a letter to the Veteran requesting clarification of his employment status during the appeal period, including his employment as a part-time construction cost estimator since October 2005.  In addition, request that the Veteran submit evidence which details his wage earnings during this appeal, to include documentation of his wage earnings from 2005 to the present.  Associate such documents with the electronic record.  Any negative responses should be properly annotated into the record.

2.  After any additional evidence has been received and associated with the Veteran's electronic record pursuant to directive one (1), obtain VA medical comment on functional impairment caused solely by the service-connected disabilities, in combination, relative to the Veteran's ability to obtain and maintain substantially gainful employment.  The veteran's age or disabilities that are not service connected should not be considered or mentioned.  

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of his service-connected disabilities, in combination, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.

It is imperative the examiner discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record. 

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the TDIU rating claim that is the subject of this remand must be readjudicated.  If the benefit sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case that sets forth the pertinent law and regulations and reasons for the denial  An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


